Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 8/2/2022.
No claims are amended, claims 1-20 and 35-43 were previously canceled.
Claims 21-34 and 44-58 are pending and examined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenji(JP2001020415).

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kenji.
Kenji discloses a panelized sheathing system of a building structure(see Figs. 1 and 4), the system comprising:
(a) at least two adjacent structural panels(1/2a, 5, see Fig. 4), each panel including an outer surface(adjacent 6), an inner surface, at least one edge extending therebetween(see Fig. 4), and a barrier layer(6), each panel aligned with the at least one edge proximate to the at least one edge of the adjacent panel and defining a joint between the two adjacent panels(see Fig. 4), and each barrier layer secured(via adhesive S, see para. ) to the outer surface of the respective panel during manufacture of the panel(see para. [0007]), each barrier layer is adhesively secured with a qlueline layer to the outer surface(see para. [0007]) of the respective panel during manufacture of the panel(the panel with the barrier layer is transported together and therefore considered adhered during manufacture), each barrier layer does not extend beyond the at least one edge(see 3 or the 4 edges in Fig. 2); and
(b) a seam sealant(tape 13, see para. [0016]) sealing the joint between the two adjacent panels(the tape waterproofs the joint and is therefore considered to be a seam sealant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Or in the alternative, claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji.
Kenji discloses the system of claim 21, but lacks the barrier layer specifically not extending beyond the edge of the panel.
The specific overlap or lack thereof in the panel is considered a feature best determined by a skilled artisan given the intended use of the system and the specific design requirements thereof for best sealing.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji.
Kenji discloses the system of claim 21, but lacks the specific use of a textured outer surface.
The specific texture of the panel is considered a feature best determined by a skilled artisan given the intended use of the system and the specific design requirements thereof for best aesthetics of the system.

Allowable Subject Matter
Claims 32-34 and 44-58 are allowed.
Claims 25 and 27-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered.
Applicant’s arguments regarding the Kenji reference are not persuasive.  The Kenji reference shows a panel(1) having a barrier layer(6) attached thereto.  Two panels are adjacent one another(see Fig. 4) and the joint formed is covered by a seam sealant/tape(13).  The panels as shown in Fig. 4 are considered a panel(see para. [0024) of Kenji (para, [0024], “Further, the lower edge portion 5c of the panel body 5 is intermittently coated with the adhesive S from the left end portion 51 to the right end portion 52 and formed with a noncoated portion 55 where the adhesive S is not applied. At this time, the adhesive S is applied to a position about 100 mm inside the lower end portion 54 of the panel body 5. The waterproof sheet 6 is attached to the panel body 5 to which the adhesive S is applied. As the waterproof sheet 6, a waterproof and moisture-permeable material such as Tyvek (trade name: manufactured by DuPont) is used”).  As stated in para. [0020] of Kenji(para. [0020] , “A large wall panel 1 as an outer wall panel according to the present invention shown in FIGS. 1 and 2 is manufactured in a factory or the like in advance. The large wall panel 1 consists of two side wall panels 2, 2, upper side end faces of the side wall panels 2, 2, and a small wall panel 3 and a spandrel wall panel 4 joined to the lower side end faces. A waterproof sheet 6 is pasted on one side of the panel body 5, and staples 61 are driven into the four corners. An opening 7 is provided in the center of the large wall panel 1 . A water stop plate 8 is attached to the lower frame of the inner frame portion 1a forming the opening 7, and a sash 9 and a sealing material 10 for waterproofing the sash 9 are attached to the inner frame portion 1a. installed), the panel 1 is made up of wall panels manufactured in a factory or the like”.  The wall panel 1 is manufactured with the sheet 6 attached thereto, see para. [0025] of Kenji, (para. [0025], “The waterproof sheet 6 is provided so as to protrude outward from the lower end portion 54 of the panel body 5 by a predetermined width. Then, during transportation, the portion of the lower edge 5c to which the adhesive is applied is folded inward and taped. Here, the predetermined width is, for example, if the large wall panel 1 is attached to the first floor, the waterproof sheet 6 is protruded about 80 mm outside, and the large wall panel 1 is the second floor. If it is attached to the part, the waterproof sheet 6 is allowed to protrude outward by about 310 mm. The reason why the waterproof sheet 6 of the large wall panel 1 attached to the second floor is long is to form an overlapping portion with the wall panel on the first floor”.  Therefore, Kenji is considered to disclose wall panels(1) each having a barrier layer(6) attached thereto at manufacture.  Kenji also discloses a joint between the panels and a seam sealant(13) over the joint, see Fig. 4) meeting all the claim limitations. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/